Case 3:19-cv-00563-REP-EWH Document 55 Filed 05/13/21 Page 1 of 4 PageID# 304



                                                                            P       i       L      E    |fj\
                          IN THE UNITED      STATES DISTRICT        COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                      Richmond Division
                                                                                     MAY 13 2021
                                                                                CLERK. U.S. DISTRICT COURT
 JESSE L.       SMITH,                                                                  RICHMOND. VA


         Plaintiff,

 V.                                                     Civil Action No.           3:19CV563


 MRS. S. PETTY, ^            al.,

         Defendants.


                                     MEMORANDUM OPINION


         Jesse L.       Smith,      a Virginia inmate proceeding pro se and in

 forma       pauperis      filed    this    action.    Pursuant      to   Federal Rule            of

 Civil Procedure 4(m),              Smith had ninety         (90)   days from the filing

 of    the    complaint      to     serve    the   defendants.^       Here,      that      period

 commenced on March 9,              2020.    By Memorandum Order entered on March

 31,    2021,    the Court directed Smith,             within eleven        (11)    days        from

 the date of entry thereof to show good cause for his failure to

 serve Defendants Militana and Petty within the time required by

 Rule 4(m).




         ^      Rule 4(m)     provides,      in pertinent part:

         If a defendant is not served within 90 days after the
         complaint is filed, the court—on motion or on its own
         after notice to the plaintiff—must dismiss the action
         without prejudice against that defendant or order that
         service be made within a specified time.    But if the
         plaintiff shows good cause for the failure, the court
         must extend         the     time    for   service    for    an   appropriate
         period.

 Fed.    R.   Civ.   P.    4(m).
Case 3:19-cv-00563-REP-EWH Document 55 Filed 05/13/21 Page 2 of 4 PageID# 305
Case 3:19-cv-00563-REP-EWH Document 55 Filed 05/13/21 Page 3 of 4 PageID# 306
Case 3:19-cv-00563-REP-EWH Document 55 Filed 05/13/21 Page 4 of 4 PageID# 307
